DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In an amendments dated 06/09/2021, applicants amended claims 1, 7 and 12; and added new claims 13 and 14.  Claims 1 – 14 are now pending in this application. 

Response to Arguments

In the remarks on page 8, dated 06/09/2021, the applicant notes that the title have been amended to overcome the prior objections. In view of the amendments to the title the prior objections regarding the title is hereby withdrawn.
In the remarks, on pages 8 - 9, dated 06/09/2021, the applicants traversed, but amended claims 1 and 12 with respect to Double Patenting.  In view of the amendments to Double Patenting, rejection is hereby withdrawn.
In the Remarks, dated 06/09/2021, on pages 9 - 10 the Applicant notes that claims 1 - 11 have been amended to overcome the prior 35 USC §112 (f) interpretations and 35 USC §112 (b) rejections. In view of the amendments the prior 35 USC §112 (f) interpretations and 35 USC §112 (b) rejections are hereby withdrawn.
Applicant’s arguments with respect to claims 1 - 14 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 6, 7, 9 – 12 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Buser et al. (U.S PreGrant Publication No. 2013/0297320 A1, previously cited in an Office Action dated 03/09/21, hereinafter ‘Buser’) in view of Nobutani et al. (U.S PreGrant Publication No. 2017/0264765 A1, hereinafter ‘Nobutani’).

With respect to claim 1, Buser teaches a system (e.g., a system, ¶0017) comprising: 
a server system (e.g., a server, ¶0046); and a printing apparatus (i.e., a printer 204, ¶0043), 
wherein the server system includes at least one processor and at least one memory storing instructions that, when executed by the at least one processor (e.g., configured to receive, extract, store, process, cause and send, ¶0046, ¶0134), cause the server system to: 
obtain control information based on voice data that is transmitted by a voice control device in a case where print instruction by voice is received by the voice control device (e.g., in response to a print instruction by voice is made from an audio input, extract one or more print parameters in order to execute (fabricate) an object, ¶0023 - ¶0024, ¶0046, ¶0082), 
obtain print target data based on the obtained control information (e.g., upon receiving the voice and extracting, a print job can be obtained from data storage, ¶0045), 
e.g., a controller 110, ¶0036) and at least one memory (e.g., a memory, ¶0065, ¶0134) storing instructions that, when executed by the at least one processor, cause the printing apparatus to:
receive print data that is generated using the print target data and a print setting that is previously stored in the server system before the print instruction by voice (e.g., configured to receive print data (print jobs or print objects) including user preferences and/or customization, ¶0047, ¶0064, ¶0066, ¶0119); but fails to teach: 
registration processing is performed based on first processing in which the printing apparatus outputs specific information based on user instruction, and second processing in which the printing apparatus is registered using the specific information in the server system in a case where a request is transmitted by a terminal device, the terminal device being provided outside of the voice control device and the printing apparatus, and wherein, after completing the registration processing, the voice control device and the printing apparatus are linked and whereby the printing apparatus is able to receive the print data.
However, in the same field of endeavor of voice, printers and using another interpretation, Nobutani teaches:  e.g., perform printing based on a desired document, wherein authentication processing is made (input) via a displayed authentication-waiting screen in which a multifunction machine displays information based on a user instruction (e.g., power supplied or the user move his/her face close to a screen), and perform authentication in which the multifunction machine is authenticated using the information in a network server in a case where a request is transmitted from a PC 21 (e.g., a smart phone, ¶0026), the smart phone being provided external to a microphone and the multifunction machine, and upon performing the authentication processing, the microphone and the multifunction machine are associated and whereby the multifunction machine is ready to receive the desired document, ¶0040 - ¶0041, ¶0043 - ¶0046, ¶0059, ¶0093 - ¶0094, ¶0097 - ¶0098; note that examiner broadly read registration processing as an act of entering into a system/database).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the system of Buser as taught by Nobutani since Nobutani suggested in ¶0059 that such modification of registering (entering by authentication) on a smartphone would reflect a clear user’s intention, for instance, by passing operation of at least a smartphone in order to ensure that at least the smartphone, the multifunction machine and the microphone are associated and authenticated prior executing the desired document.

With respect to claim 2, Buser in view of Nobutani teaches the system according to claim 1, wherein the print setting includes a plurality of setting items respectively corresponding to a plurality of setting values, wherein, in a case where the voice data includes first information corresponding to a first setting item, a setting value corresponding to the first information included in the voice data is used for generating the print data (Buser: e.g., setting are included in the print instruction by voice (e.g., a dialogue between user and IVRS to allow the user to verbally provide/input settings, ¶0119 - ¶0128).

With respect to claim 6, Buser in view of Nobutani teaches the system according to claim 1, wherein the obtained first information includes information associated to the print target based on the e.g., where the obtained (received) voice is associated to the print job, in which specifies an object for printing, e.g., by filename, file metadata, or semantic content, ¶0046).

With respect to claim 7, Buser in view of Nobutani teaches the system according to claim 1, wherein the at least one processor of the server system further comprises at least one memory storing instructions, that when executed by at least one processor, cause the server system - 38 -10185452US02 transmits a command for notifying a user of a print setting based on the voice data (e.g., in a series of questions, the system responds to a command notifying the user of the print setting by voice, ¶0118 - ¶0126).

With respect to claim 9, Buser in view of Nobutani teaches the system according to claim 1, wherein communication compliant with IEEE 802.11 standard series is executable between the voice control device and the terminal device (e.g., communication between each of the devices can be performed using Bluetooth standard, ¶0038, ¶0042).  

With respect to claim 10, Buser in view of Nobutani teaches the system according to claim 1, wherein communication compliant with Bluetooth is executable between the voice control device and the terminal device (e.g., communication between each of the devices can be performed using Bluetooth standard, ¶0038, ¶0042).  

With respect to claim 11, Buser in view of Nobutani teaches the system according to claim 1, wherein Nobutani teaches, after the registration processing is completed the print data based on the voice data is able to be generated (e.g., upon performing authentication, the desired document can be sent to the multifunction machine after user utters a predetermined voice, for instance, “Go”, ¶0094, ¶0097).

Claim 12 is a method claim whose steps are performed by the system claim 1 and as such, claim 12 is similar in scope and content to claim 1 and therefore, claim 12 is rejected under similar rationale as presented against claim 1.

With respect to claim 14, it is rejected for the similar reasons as those described in connection with claim 1.

Claims 3, 5 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Buser in view of Nobutani and further in view of Oliver et al. (U.S PreGrant Publication No. 2002/0013701 A1, previously cited in the Office Action dated 03/09/2021, hereinafter ‘Oliver’).

With respect to claim 3, Buser in view of Nobutani teaches the system according to claim 1, but neither of them teaches: wherein teaches the print setting includes a plurality of setting items respectively corresponding to a plurality of setting values, and wherein, in a case where the voice data does not include first information corresponding to a first setting item and includes second information corresponding to a second setting item, a setting value corresponding to the first setting item and previously stored in the server system and a setting value based on the second information included in the voice data are used for generating the print data.
However, Oliver teaches wherein the print setting includes a plurality of setting items respectively corresponding to a plurality of setting values, and wherein, in a case where the voice data does not include first information corresponding to a first setting item and includes second information corresponding to a second setting item, a setting value corresponding to the first setting item and previously stored in the server system and a setting value based on the second information included in the voice data are used for generating the print data (Oliver: e.g., if determines that an inputted voice doesn’t recognize setting or missing (as first information), then use default value (as second information) in order to generate print data (image data) using said default values, ¶0013, ¶0083, ¶0090).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the system of Buser in view of Nobutani as taught by Oliver since Oliver suggested in ¶0013, ¶0083 and/or ¶0090 that such modification of having first setting item and second setting item as a default would alternate set or arrange setting when the first setting item is not available in order to avoid waste of time determining if there is a missing setting or not. 

With respect to claim 5, Buser in view of Nobutani teaches the system according to claim 1, but neither of them teaches wherein the print setting previously stored in the server system can be changed based on a user instruction.
However, Oliver teaches wherein the print setting previously stored in the server system can be changed based on a user instruction (e.g. when match is not found, missing, nor recognized, previously registered setting can be modified or changed by the user, ¶0013, ¶0058 - ¶0062, ¶0096).  
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the system of Buser in view of Nobutani as taught by Oliver since Oliver suggested in ¶0058 - ¶0062 and ¶0094 - ¶0096 that such modification of changing to a previous registered information based on a user instruction would allow the user to reinstate an issued command in order to minimize user interaction and to avoid waste of time.

With respect to claim 8, Buser in view of Nobutani teaches the system according to claim 1, but neither of them teaches wherein information based on a received print instruction is analyzed and a print setting to be used is changed based on an analyzed result.
e.g., wherein a past or previous print instruction is analyzed/examined and the pattern to be used is modified based on an outcome that was not recognized, not found or prompted, ¶0010, ¶0058, ¶0067, ¶0081, ¶0091).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the system of Buser in view of Nobutani as taught by Oliver since Oliver suggested in ¶0010, ¶0058, ¶0067 and ¶0083 that such modification of analyzing a previous command would ensure if the command is pretty similar or close in order to provide a suggestion(s) with speech disposition commands and to help customize the device for the user.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Buser in view of Nobutani and further in view of Keiller ( U.S Patent No. 6,975,993 B1, previously cited in the Office Action dated 03/09/2021, hereinafter ‘Keiller’).

With respect to claim 4, Buser in view of Nobutani teaches the system according to claim 1, but neither of them teaches: further comprising: a first print setting previously stored in the server system is used when print target data of a first data type is used for generating the print data, and a second print setting different from the first print setting, and previously stored in the server system is used when print target data of a second data type different from the first data type is used for generating the print data.
However, Keiller teaches: further comprising: a first print setting previously stored in the server system is used when print target data of a first data type is used for generating the print data, and a second print setting different from the first print setting, and previously stored in the server system is used when print target data of a second data type different from the first data type is used for generating the print data (Keiller: As interpretation: e.g., a first grammar is used in a case where the data corresponds to a 1st rule and a second grammar different to the first grammar is used in a case where the data corresponds to a 2nd rule different to the 1st rule, Col 1 (lines 46 – 54); Col 9 (lines 36 – 67) to Col 10 (lines 1 – 31); Col 25 (lines 5 – 22)).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the printing system of Buser in view of Nobutani as taught by Keiller since Keiller suggested in Col 1 (lines 46 – 54); Col 9 (lines 36 – 67) to Col 10 (lines 1 – 31); Col 25 (lines 5 – 22) that such modification would determine the type of data (or rule) would limit choice of words available during speech recognition and so should reduce a possibility of misinterpretation of a word.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Buser in view of Nobutani and further in view of Kashiyama et al. (U.S PreGrant Publication No. 2016/0125177 A1, hereinafter ‘Kashiyama’).

With respect to claim 13, Buser in view of Nobutani teaches the system according to claim 1, but fails to teach wherein a uniform resource locator (URL) is output as the specific information in the first processing, and wherein the printing apparatus is registered using the URL.  
However, in the same field of endeavor of printers, Kashiyama teaches wherein a uniform resource locator (URL) is output as the specific information in the first processing, and wherein the printing apparatus is registered using the URL (Kashiyama: e.g., where a URL is linked at the time of performing authentication (login from a user terminal 11), and wherein the MFP is authenticated using said URL, ¶0156, ¶0210, ¶0225, Fig. 13).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the printing system of Buser in view of Nobutani as taught by Kashiyama since Kashiyama suggested in ¶0156, ¶0210, ¶0225 and Fig. 13 that such modification of having a uniform resource locator (URL) as the specific information would provide an address of a given .

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUAN M GUILLERMETY whose telephone number is (571)270-3481.  The examiner can normally be reached on 9:00AM - 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BENNY Q TIEU can be reached on 571-272-7490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/JUAN M GUILLERMETY/               Primary Examiner, Art Unit 2674